DETAILED ACTION
Election/Restrictions
	Applicant’s election of species is acknowledged: Dengue virus, prM, alteration is present, and alteration is in a first stretch upstream from the furin cleavage site.  Claims 1-5, 7, 9, 11-17 and 20 are under examination.  Claims 6, 8, 10, 18 and 19 read on nonelected species.

Claims Summary
	Claim 1 and its various dependent embodiments are directed to an arbovirus particle comprising a growth-restricted Arbovirus comprising a dysfunctional furin tetrapeptide cleavage site in a precursor polyprotein having an alteration in a first stretch of amino acids upstream from cleavage site (claim 5).  The specification defines “dysfunctional furin cleavage site” as a furin cleavage site that is cleaved at a rate or value enhanced or greater than that observed with a non-dysfunctional site, resulting in a decreased amount or level of prM in an infected cell (see paragraph [0035]).  The specification defines “growth-restricted” in this context as a human or mammalian cell infected with a mutant virus that produces 4 logs or lower, 5 logs or lower, 6 logs or lower, 7 logs or lower, 8 logs or lower, 9 logs or lower or no progeny arbovirus compared to the level or amount of progeny virus produced by the same type of cell infected with a wild type virus (see paragraph [0041]).  
The cleavage site comprises a consensus sequences of R-X-K/R-R (claim 2), wherein X is R (claim 3).  The first stretch of amino acid upstream from the cleavage site comprises eight amino acids adjacent to the site (claim 4).  The polyprotein comprises prM (claim 7).  The particle comprises a Dengue virus (DV) (claim 9).  Also claimed is a composition comprising the particle and a pharmaceutically acceptable carrier, diluent or excipient (claim 11).  Claims 12-14 are directed to embodiments of an insect cell comprising the particle, specifically a mosquito, or an arthropod, such as a tick.  Claims 15-17 and 20 are directed to embodiments of a mammalian cell, such as human, comprising the particle, expressing a DV antigen at the surface of the cell.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 15-17 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims are directed to mammalian cells, including human cells, which when comprised within a human subject encompass a human organism.  This rejection can be overcome by amending the claims to recite, “an isolated mammalian cell”, or equivalent language supported by the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9, 11-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The claims encompass a large genus of arbovirus particles that are growth-restricted in mammalian cells (see specification paragraph [0041]), wherein the virus particles comprise a dysfunctional furin tetrapeptide cleavage site in a precursor polyprotein and an alteration in a first stretch of amino acids upstream from the site.  The structure provided for the particles is a dysfunctional cleavage site in R-X-K/R-R, and an alteration in a first stretch of amino acids upstream from the furin tetrapeptide cleavage site in a precursor polyprotein, wherein the stretch is eight adjacent amino acids to the site.  The function provided in the claims is growth restriction in mammalian cells compared to insect cells.  The structure/function correlation is the dysfunctional cleavage site and the alteration in the stretch of amino acids adjacent to the site result in growth restriction in mammalian cells.
The specification does not provide adequate written description for the large genus of particles claimed.  The specification at paragraph [00126] discloses that a DV serotype 2 having a modified furin cleavage site wherein amino acid E of the site is replaced with R (“D2-89R”), propagates in insect cells and demonstrates no replication in human cells; see also Examples 6-9 showing characteristics of the mutant D2-89R.  What Applicant has provided is a specific mutation in a furin cleavage site (E to R) in a DV serotype 2 virus.  Please note that other mutations (E to V, E to S and E to G) do not appear to convey the growth-restriction property, since no comment was made concerning those mutants (see Example 2).  
Another DV mutant was constructed in Example 4, wherein a DV serotype 1 virus was mutated in the consensus furin tetrapeptide, replacing D with R, resulting in a difference of virus growth in infected Vero cells and C6/36 cells, however, no details are provided as to whether the difference was significant enough to qualify for “growth-restricted”.  No further experimentation appears to have been performed with the DV serotype 1 mutant.  
These limited species are not representative of the genus of Arboviruses, the genus of precursor polyproteins, the genus of alterations, and the location of the alterations upstream from the cleavage site.  The specification has only provided for DV serotype 2, prM, a specific substitution of E to R, without any provision for upstream modifications.  Applicant has provided a limited structure-function correlation.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keelapang et al. (J. Virology, 2004, 78(5):2367-2381, “Keelapang”, cited in the IDS filed 3/9/2020).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Keelapang discloses chimeric DV-2 having an altered 13-amino acid region proximal to the pr-M cleavage junction, which includes the tetrapeptide furin cleavage site, resulting in enhanced cleavage (dysfunctional), reduced prM, and growth-restriction in mammalian cells compared to mosquito cells; see page 2371, right column, last paragraph, and Figure 3.  The alteration is a replacement with a corresponding 13-amino acid region from YFV, JEV or TBEV, yielding a chimeric virus with a dysfunctional furin tetrapeptide cleavage site, R-X-R-R, in a precursor polypeptide; see Table 1, TBEVpr/16681, YFVpr/16681 and JEVpr/16681 (claims 1, 2, 4, 5, 7, and 9).  The chimeric viruses were generated in mosquito cells, as well as mammalian cells (PS and Vero), and expressed E protein; see page 2369, left column, top paragraph, page 2370, left column, first full paragraph, and Table 3 (claims 12-17).  A composition of virus particles, in what qualifies as a pharmaceutically acceptable carrier, is disclosed; see page 2370, left column, first full paragraph (claim 11).  Therefore, the claimed invention is anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keelapang et al. (J. Virology, 2004, 78(5):2367-2381, “Keelapang”, cited in the IDS filed 3/9/2020), as applied to claims 1 and 15 above.  Claim 20 is directed to an embodiment wherein the virus particle is in a human cell.
The teachings of Keelapang are outlined above.  Keelapang produces viral particles as claimed and performs experiments in mammalian cells, but not in human cells.  However, it would have been obvious to have produced the viral particles in human cells to confirm growth-restriction, since DV is a significant human pathogen.  One would have had a reasonable expectation of success since Keelapang’s chimeric viruses were produced in other mammalian cells.  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648